PER CURIAM.
Following the trial court’s denial of a motion to suppress certain incriminating evidence, the defendant entered a plea of nolo contendere to a charge of unlawful possession of cocaine, was adjudicated guilty, sentenced, and then brought this appeal. A review of the record fails to reflect defendant’s specific reservation of his right to appeal the ruling on his motion to suppress. Accordingly, upon the authority of and for those reasons expressed in Jackson v. State, Fla.App. 1974, 294 So.2d 114, the appeal does not lie.
However, it might be gratuitously observed that had the court reached the merits of this, appeal, namely, whether the cocaine found in defendant’s briefcase as a result of an airport security inspection was obtained through an illegal search and seizure, the judgment of conviction and sentence would have been affirmed. The search in question was proper under the particular facts and circumstances of this case in light of recent decisions recognizing the validity of pre-flight procedures *35used at airports to prevent hijacking of aircraft. 14 A.L.R. Fed. 286-297; United States v. Skipmith, 5 Cir. 1973, 482 F.2d 1272.
Appeal dismissed.
MAGER and DOWNEY, JJ., and BER-ANEK, JOHN R., Associate Judge, concur.